 In the Matter Of WHITTIER MILLS COMPANY AND SILVER LAKE COM-PANYandTEXTILE WORKERS UNION OF AMERICA, CIOCase No. 10-B-1681.-Decided March 12, 1946Weekes & Candler, by Mr. Murphy Candler, Jr.,of Decatur, Ga.,andMessrs. Hans f ord Sams, Jr., J. H. Dooley,andFrank Swift,ofAtlanta, Ga., for the Companies.Messrs.Horace White, J. C. Matthews, Paul Fowler,andC. J.Wallace,of Atlanta, Ga., for the Union.Mr. John A. Nevros,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Textile Workers Union ofAmerica, CIO, herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Whittier Mills Company and Silver Lake Company, Chat-tahoochee, Georgia, herein called the Companies, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Albert D. Maynard, Trial Examiner. The hearing was heldatAtlanta, Georgia, on January 9, 1946.The Company and theUnion appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESWhittier Mills Company, a Georgia corporation, with its principaloffices and plant at Chattahoochee, Georgia, is engaged in the manu-66 N. L.R. B., No. 84.611 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDfacture of hose yarn, cotton twine, cotton corduroy, wool, and rayonyarn.Silver Lake Company, a Georgia corporation, is a whollyowned subsidiary of Whittier Mills Company and has thesame offices,directors, and supervisory personnel as its parent company. Its solefunction is to manufacture braided cord and sash cord. In connectiontherewith, it occupies a portion of Whittier's Chattahoochee plantand is treated by the directors and officers of both Companies as adepartment within the Whittier Company.During 1945 the Com-panies purchased raw materials consisting of raw cotton, wool, andrayon, valued in excess of $1,000,000, of which approximately 50percent represented purchases from sources outside the State ofGeorgia.During the same period, the Companies sold finished prod-ucts of a value in excess of$1,000,000,of which approximately 95percent represented shipments to points outside the State.The Companies admit that each is engaged in commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDTextile Workers Union of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union, by letter dated November 20, 1945, asked the Compa-niesfor recognition as the exclusive bargaining representative ofthe Companies' employees. The Companies received but did not replyto this request, whereupon the Union filed the instant petition.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Companies, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit of all employees of the Companies, exclud-ing clerical and office employees, second hands, and overseers. The soledispute between the parties relates to the second hands, whom theCompany would include.1The Field Examiner reported that the Union submitted 201 membership cards. Thereare approximately 508 employees in the appropriate unit. WHITTIER MILLS COMPANY AND SILVER LAKE COMPANY 613The Companies operate their plant on a 3-shift basis :2 the firstshift is from 7:30 a. m. to 3:30 p. m.; the second shift from 3:30 p. in.to 11:30 p. m.; and the third shift from 11:30 p. m. to 7 :30 a. in.The overseers work on the first shift and part of the second shiftand are responsible for the operation of their departments on all 3shifts.They ordinarily work from 7:30 a. m. to 5:00 p. m. Withrespect to the approximately 11 second hands employed by the Com-panies, whoare in issue inthis case, it appears that most of them workon the second and third shifts.During the period each day that theoverseer is absent from the second shift and during the entire thirdshift, the second hands are in charge of their respective departments,write passes for employees, and keep employees' time records.Al-though the second hands do not have final authority in the hiringand discharging of workers, we are satisfied that they can effectivelyrecommend the promotion, discharge, or discipline of employees undertheir supervision.3As to those second hands who work on the firstshift, it is clear that they assist the overseers in directing the activi-ties of the production workers, and that their duties differ little fromthe duties of the second hands on the other shifts.Accordingly, weare of the opinion that second hands are supervisory employees withinour customary definition,4 and we shall, therefore, exclude them fromthe unit.We find that all employees of the Companies excluding clericaland office employees, second hands, overseers,5 and all or any othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.9 The Weave Department and the Cloth Room Department operate on a 2 and 1 shiftbasis,respectivelyS Superintendent J H. Dooley was the only witness on this issue.Although there aresome contradictions in his testimony concerning the second hands,his over-all testimonysupports a finding that they have supervisory functions4SeeMatter of Thomavton Cotton Mills, Griffin Division,et al,66 N L R B. 731.5The overseers are clearly supervisory within the Board's customary definition. Inaccordance with the agreement of the parties,we shall exclude them. 614DECISIONS OF, NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Whittier MillsCompany and Silver Lake Company, both of Chattahoochee, Georgia,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theTenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and in-cluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by Textile Workers Union ofAmerica, CIO, for the purposes of collective bargaining.